Citation Nr: 0626273	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  02-21 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a claim of service connection for a neck 
and right shoulder disability with headaches.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1950 to August 
10, 1954, and August 16, 1954, to September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
An August 2005 Board decision reopened a claim of service 
connection for a neck and right shoulder injury with 
headaches, and remanded both issues on the cover page for 
additional evidentiary development.  


FINDINGS OF FACT

1.  Current degenerative joint disease (DJD) involving the 
veteran's right shoulder and neck, in light of his 
description of in-service events, appears to be due to the 
aging process, and is not etiologically related to military 
service or any incident therein.  

2.  A duodenal ulcer, and gastrointestinal (GI) bleeding 
during VA hospitalization, was not because of carelessness, 
negligence, or lack of proper care.  


CONCLUSIONS OF LAW

1.  Service connection for a neck and right shoulder 
disability with headaches is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (2002); 38 C.F.R. § 3.303(a) (2005).  

2.  The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for a duodenal ulcer, and results of Coumadin treatment, 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
March 2001, August 2004, and December 2005 letters.     

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484. 

No prejudice results, however, in proceeding with the 
issuance of a final decision in this case without notice of a 
disability rating and effective date.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   Particularly, the 
veteran has been afforded the appropriate information in 
order to advance any contention regarding the claims 
considered herein:  The March 2001, August 2004, and December 
2005 letters told the veteran of the standards for service 
connection.  The December 2005 letter told the veteran of the 
legal and factual standards for a claim under 38 U.S.C.A. 
§ 1151.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issues below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case received, the veteran sufficient VCAA 
notification prior to the October 2001 rating decision on 
appeal concerning service connection, and the veteran 
eventually received a sufficient letter in December 2005 
concerning the section 1151 issue.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  Moreover, a February 2006 supplemental statement 
of the case was issued following the sufficient December 2005 
letter.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by 
August 2004 and October 2004 letters, which stated as 
follows:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record reflects repeated unsuccessful attempts 
to obtain the veteran's service medical records, which is 
detailed further below.  Of record are November 1976 and 
November 2004 VA examinations.  The RO obtained VA treatment 
records from 1997 to 2003, and upon the Board's remand, 
garnered private medical records from Lesley Serrano, M.D.  
Upon receiving the most recent February 2006 supplemental 
statement of the case that listed all of the evidence of 
record to date, the veteran replied that he had no additional 
evidence to submit.   

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Legal standards

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

38 U.S.C.A. § 1151

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.

Analysis

Service connection

Upon a comprehensive review of the evidence, see Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), it is apparent 
that service connection is not warranted.

The record contains a November 1976 VA examination for a 
then-pending claim of service connection for an eye 
disability, which indicated a negative musculoskeletal 
system. 

An October 1989 private medical record from Dr. Serrano noted 
that the veteran's only complaint involved shortness of 
breath.  Other private records addressed the veteran's 
congestive heart failure.  

As noted above, numerous responses from the NPRC showed that 
the veteran's service medical records are unavailable.  
Particularly, in 1990 the veteran submitted a National 
Archives and Records Administration form to reconstruct 
medical data, and listed "neck and shoulder" August 1957, 
along with other then-relevant disabilities.  In April 1990, 
the veteran filed a claim of service connection for a heart 
condition that had first occurred according to him at Luke 
Air Force Base in 1960-the veteran recited that he had tried 
to join Reserve and National Guard service but had been 
turned down. 

In a November 1990 VA Form 21-4138, the veteran referred to a 
pulled shoulder muscle.  A December 1990 records response 
indicated fire related service, and that SGO records were 
negative.  A January 1991 rating decision addressed and 
denied only a claim of service connection for rheumatic 
fever/heart disease.  

In May 1995, the veteran sought service connection for injury 
of neck and shoulder, and articulated that in service doctors 
had told him that surgery would do more harm than good.  The 
problem caused severe head, shoulder, and neck pain.  A 
September 1995 rating decision denied the claim.  

Mid-1990s private medical records from Kevin Wheelan, M.D., 
continued to address the veteran's heart problems.  In April 
1998, the NPRC continued to verify the veteran had no medical 
records therein.  The veteran submitted a questionnaire about 
military service concerning information related to chronic 
bronchitis, heart conditions, emphysema, and chronic 
obstructive pulmonary disease.  The RO submitted the 
questionnaire to the NPRC, who replied that it needed the 
exact months as well as the year of treatment concerning the 
veteran's allegation regarding rheumatic fever.  

In July 2000, the veteran filed a VA Form 21-4138, which 
referred to constant pain in the right shoulder and arm, and 
neck, due to an injury at Luke Air Force Base while stationed 
there.  Pursuant to the claim, the RO obtained treatment 
records from the Oklahoma City VAMC:  In July 1996, it was 
noted that the veteran had a history of arthritis of the 
cervical spine, shoulders, and knees.  In March 1998, the 
veteran had left mid back pain, and the assessment was 
probable DJD.  

In April 1999 Dr. Serrano noted that the veteran had 
complained of shoulder pain for the last four weeks, and he 
had bursitis of the left shoulder.  

An August 1999 VA record noted that the veteran had left 
shoulder problems, and the assessment was DJD.  An October 
1999 treatment note indicated that the veteran had re-injured 
his left shoulder in February 1999 when moving a chair.  The 
veteran reported that he had had left shoulder pain off and 
on for 20+ years after holding up an airplane wing with head 
and shoulder.  

A March 2001 private medical record from Dr. Serrano noted 
that the veteran had severe joint pains.  

On his December 2002 VA Form 9, the veteran asserted that he 
had hurt his right shoulder and neck in the mid-1950s when 
working on an aircraft-the veteran stated that a large area 
of shoulder and neck muscles were strained.  Consequently, 
his head hurt.  

An August 2002 VA treatment note indicated that the veteran 
complained of recurrent right scapular shoulder pain with 
spasms and stiffness.  The assessor noted that the veteran 
had a history old trauma to this area, and had recurrent 
spasm radiating to the shoulder and neck.  Physical 
examination showed evident muscle spasm medial to the right 
scapula radiating along the trapezius into the dorsal 
shoulder and the right dorsal C spine.  

An August 2002 private radiology report found mild 
degenerative arthritis.  

A September 2002 record from Dr. Serrano contained the 
veteran's complaint of right shoulder pain was an old injury 
45 years ago (1955-1956) while working on airplane.  The 
veteran was unable to raise his arm, and range of motion was 
limited in all directions.  

A December 2002 letter from Dr. Serrano asserted that the 
veteran had last been seen in her office in November for 
follow-up on his right shoulder to which he incurred injury 
back in 1955 and 1956 while working on an airplane, while in 
the military.  

In November 2004, the veteran underwent a VA examination.  
The examiner noted that the veteran's claims file had been 
reviewed.  The veteran reported that he had had hurt his 
right shoulder and right side of the neck while in service, 
and was not sure of the exact dates, but thought was 
somewhere in 1955 or 1956.  He reportedly had been underneath 
an airplane wing, and the wing collapsed on top of him.  The 
veteran stated that he went to the doctor, and prior to 
leaving service he went two to three times for more 
treatment.  He alleged that after discharge, he had pain in 
the neck and base of skull, and could not lift any heavy 
weights with his right arm.  The veteran reported that he now 
had pain in the right shoulder all of the time.  

The examiner opined that the veteran had headaches most 
likely secondary to DJD of the cervical spine.  The examiner 
stated that without having any medical records when the 
veteran was in service, and after reviewing the claims file, 
a comment as to whether the neck and shoulder problems were 
etiologically related to service or any incident therein 
could not be made without resort to speculation-if the 
veteran did have DJD like he had in all his other joints and 
spine, it would be a normal process of aging.  Given the 
veteran's age, it was expected that by this time he should 
have degenerative arthritis, but without resorting to 
speculation the examiner could not give a complete and honest 
opinion as to whether his problems were related to service or 
not.  The examiner noted that x-rays showed DJD (particularly 
the shoulder view evidenced moderate osteoarthritis with 
joint space narrowing, narrowing of the subacromial space 
which may indicate rotator cuff injury or disease, and 
inferior protruding osteophytes involving the acromion and 
distal clavicle).

Given the preceding, the veteran's claim cannot be granted.  
The Board is cognizant of Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005), which recognized that that an 
appellant's testimony, when introduced for the purpose of a 
factual matter of in-service experience, should be assessed 
in light of potentially corroborating evidence.  Because the 
veteran's service medical records are not available for 
review, all statements relating to in-service events are 
considered in combination with other evidence of record.  It 
is noted, however, that the veteran did not seek compensation 
for an alleged in-service disability concerning his right 
shoulder and neck until, at the earliest, 1990.  Such a lapse 
of time between service separation (1963) and the earliest 
documentation in the record of subjective right shoulder 
complaints (1990), let alone objective findings of a right 
shoulder disability (about a decade later) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even 
considering the veteran's statement that his shoulder had 
bothered him since service, the record otherwise lacks 
corroborating evidence of continuity of symptomatology.  
Moreover, a 1976 VA examination found a clinically negative 
musculoskeletal system.  

These factors were essentially considered by the 2004 VA 
examiner, who looked at the claims file, and noted the 
veteran's recounted history of his right shoulder.  Though 
the examiner's opinion was partially informed by a lack of 
contemporaneous service medical records regarding the alleged 
right shoulder and neck injury, the examiner also appeared to 
conclude that the veteran's current DJD was appropriately 
attributed to the normal aging process.  

As the Board cannot generate its own medical conclusion, see 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases and offers a rationale for its opinion.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).   Notably, the 
December 2002 letter from Dr. Serrano does not provide a 
rationale for relating current right shoulder problems to 
military service.  See LeShore v. Brown, 8 Vet. App. 405 
(1995) (holding that a bare transcription in a medical record 
of the veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence).  

Thus, there are two deficiencies in the veteran's claim of 
service connection.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (recognizing that in order to establish 
entitlement to service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  That 
is, the record does not contain sufficient medical or lay 
statements to show in-service incurrence of a right shoulder 
and neck disability-in this light, the VA examiner 
considered the veteran's description of in-service events, 
and when compared with the record, current DJD appeared to be 
related to aging.  

Further, the record does not contain a nexus opinion that can 
be relied upon given the standards required by the law.  See 
Bloom v. West, 12 Vet. App. 18 (1999).  Because the veteran's 
neck problems are not service-connected, secondary service 
connection for headaches is not appropriate.  

As the preponderance of the evidence is against the claim of 
service connection for a neck and right shoulder disability 
with headaches, the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


38 U.S.C.A. § 1151

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151.

The record contains a September 1997 report of operation from 
Bethania Regional Health Care Center, which noted that the 
veteran was know to have duodenal ulcer disease by previous 
endoscopy six months earlier.  

In October 1997, the veteran underwent VA hospital admission 
for atrial fibrillation, and during the course of care, the 
veteran was started on Coumadin.  A November 1997 private 
record from Dr. Serrano noted that the veteran had 
gastrointestinal bleeding probably related to adverse effect 
anticoagulant therapy.  The veteran related that his present 
illness started when he went to the VA hospital for a 
defibrillator, and he had been given Coumadin prior to 
surgery.  Dr. Serrano noted under past history that the 
veteran had a previous history of GI bleed, duodenal ulcer, 
diverticulosis, and colon polyps.  

In April 1998, recent endoscopy showed complete healing of 
duodenal ulcer, with no further bleeding, and the veteran was 
back on Coumadin, with long-term GERD and Propulsid.  A 
private April 1999 note indicated testing for 
gastrointestinal bleeding rendered an impression of 
superficial gastritis only, no other abnormality, and 
bleeding probably all related to post-polypectomy bleeding.  
A March 2001 treatment note from Dr. Serrano noted history of 
gastric ulcer with gastrointestinal bleed.  In July 2002 Dr. 
Serrano again referred to history of gastric ulcer with GI 
bleed secondary to NSAID.  A December 2002 letter from Dr. 
Serrano noted that the veteran was unable to take NSAIDS 
because of bleeding ulcer.  In June 2003, the veteran had 
taken an anti-inflammatory medication, and had a GI bleed.  
In January 2004, the only issues noted were insomnia, and 
back pain, resolved.  

In an August 2004 lay statement, the veteran stated that in 
1997 the Oklahoma VAMC had given him Propulsid, which caused 
him great pain and ulcers, along with requiring several units 
of blood.  The veteran stated that he had learned that the 
medication was very dangerous.  

At a November 2004 VA examination, the veteran reported 
current occasional nausea and vomiting, but no hematemesis or 
melena.  He had current treatment for acid reflux.  The 
examiner noted that when the veteran had been found to be 
weak and had lower and upper GI bleed, aspirin and Coumadin 
were stopped.  

In terms of assessing the claims file, the examiner noted 
that the veteran had had a history of GI bleed prior to being 
on the Coumadin.  It was noted of interest that when the 
veteran was seen at the VA hospital for his problems with his 
heart, he did not tell them that he had a GI bleed in the 
past.  

The examiner opined that Cisapride had not led to the 
veteran's duodenal ulcer.  Though Coumadin had lead to GI 
bleeding, the veteran already had had a duodenal ulcer prior 
to being on Coumadin, and Coumadin caused bleeding and it was 
sometimes an expected side effect of the medication.  It was 
the examiner's medical opinion that the veteran had GI 
bleeding, but not a duodenal ulcer, as a result of 
medications prescribed by VA, but it was not because of 
carelessness, negligence, or lack of proper skills; Coumadin 
could lead to excessive bleeding and it was a potential side 
effect of the medication.  

It is noted that because the record does not establish that 
the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Given the Board's August 2004 remand directives that asked 
whether the veteran had sustained a duodenal ulcer as a 
result of VA treatment, the examiner concluded that a 
duodenal ulcer had pre-dated the veteran's VA 
hospitalization.  The examiner further concluded that GI 
bleeding brought on by Coumadin was not a result of VA 
negligence.  Because the latter opinion was precipitated by 
an overt review of the veteran's claim file and medical 
history, and the record does not contain an otherwise 
competent and probative medical opinion to the contrary, the 
Board cannot conclude that compensation under 38 U.S.C.A. § 
1151 should be awarded at  this time.  


ORDER

Service connection for a neck and right shoulder disability 
with headaches is denied.

Compensation under 38 U.S.C.A. § 1151 for a duodenal ulcer is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


